Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
Applicant’s Fig. 4A shows that multi-markers seem to be used to identify different physical objects.  If such features are incorporated into the claims in detail, the claimed invention will probably be distinguished from the existing rejection on the record.  
    PNG
    media_image1.png
    398
    606
    media_image1.png
    Greyscale


Response to Amendment 
This is in response to applicant’s amendment/response filed on 3/22/2021, which has been entered and made of record.  Claims 1-4, 6-7, 9-12, 15, 17, and 19-20 have been amended.  Claims 5, 8, 13, 14, 16, and 18 have been cancelled. Claim 21 has been added.  Claims 1-4, 6-7, 9-12, 15, 17, and 19-21 are pending in the application. 

The objection to the title is withdrawn in view of Applicant’s amendment. 

112(f) is no longer applied because of Applicant’s amendments to Claims 1 and 10. 

The objections to Claims 1, 12, and 19 are withdrawn in view of Applicant’s amendments to those claims.

The rejections of Claims 4 and 15 under 35 USC § 112 are withdrawn in view of Applicant’s amendments to the claims.

Applicant’s arguments and amendments filed 3/22/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new ground of rejections based on an added secondary reference. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6, 7, 9, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Morita) (US 20080240550 A1) in view of Francis, Jr. et al. (Francis) (US 8,452,451 B1). 
Regarding Claim 1, Morita discloses An information processing apparatus comprising: 
	one or more processor; and 
	one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors (Fig. 3), cause the apparatus to:
	identify an index added to a physical object included in a captured image (
    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
  Fig. 7 701 may correspond a captured image, which includes a table (physical object) and markers (index). The markers are identified, because Morita disclosing recognizing markers, stating “a registration unit adapted to acquire, for each index included in the captured image acquired by the acquisition unit, a set of index identification information unique to an interest index, . . . .”  Morita ¶ 46. ); 
acquire index information concerning the identified index, the index information including  information of the physical object added with the index (
Morita disclosing unique identification information as the recited acquired index information, stating “a registration unit adapted to acquire, for each index included in the captured image acquired by the acquisition unit, a set of index identification information unique to an interest index, image coordinates of the interest index in the captured image, and image identification information unique to the captured image, which are obtained by applying identification processing to the interest index included in the captured image acquired by the acquisition unit, and to register the acquired set in a memory.”  Morita ¶ 46. 
Morita recites “As for the identified marker, other kinds of information obtained by the identification processing (for example, information unique to the captured image from which the marker is detected, the detected image coordinates, and the like) are also registered in the external storage device 306.”  Morita ¶ 153.); 
generate a thumbnail image of the physical object added with the index (
Fig. 7 704, comprising thumbnails of the physical object, e.g., table.  Morita explains “When the captured image to be registered includes a marker, the CPU 301 executes identification processing of that marker. Furthermore, the CPU 301 generates a thumbnail image of the captured image to be registered, and additionally displays it in an area 704.”  Morita ¶ 148.); 
register, in a memory, physical object information including the index information (Fig. 7 705, showing unique Marker IDs or other related information. ) and the thumbnail image of the physical object added with the index (Fig. 7 704); and 
have recognized the index information in correspondence with the thumbnail image of the physical object added with the index (
Morita discloses recognizing markers, stating “a registration unit adapted to acquire, for each index included in the captured image acquired by the acquisition unit, a set of index identification information unique to an interest index, . . . .”  Morita ¶ 46.).  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Morita’s teaching of memory.  The suggestion/motivation would have been in order to quickly access data and/or to reuse data. 
Further, Morita does not explicitly disclose 
information of the physical object added with the index is an identifier of the physical object added with the index, or display[ing] the identifier of the physical object added with the index included in the index information.
Francis discloses information of the physical object added with the index is an identifier of the physical object added with the index (
Francis discloses recognizing a physical object based on a marker, stating “For example, the probability that the server correctly recognized the object may be 100% when the barcode identifier was fully scanned and when the barcode is unique to a single object.”  Francis col. 17 lines 1-6. 
Francis discloses using identifier to recognize physical objects, e.g., a book, stating “In an example, the robot 700 may scan or otherwise obtain an identifier (e.g., a barcode) on one of the books. The robot 700 may compare the identifier associated with one of the books 706 to one or more identifiers located in a local database, or resident with the robot 700, or in the cloud 714. In this way, the robot 700 may recognize the book 706 associated with the identifier as a particular book, for example.”  Francis col. 16 lines 43-55.
); and 
display[ing] the identifier of the physical object added with the index included in the index information (

    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
  Morita Fig. 7. 
	When Marker ID is unique to an object, the Marker ID is an object identifier, Morita Fig. 7 shows that the identifier id displayed.   However, the Examiner would like to remind Applicant that when A is unique to B, it is not necessarily the case that B is unique to A as well. 
	Alternatively, if the object identifier is a description of the object, e.g., a name/description, the Examiner would like to conduct an obviousness analysis. 
	Francis discloses the name/description of an object is associated with a marker. 
	Morita Fig. 7 discloses relevant information associated with the marker. 
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Morita with Francis.  The suggestion/motivation would have been in order to provide more special context to the system in addition to the location coordinates.

Regarding Claim 2, Morita in view of Francis discloses The apparatus according to claim 1, wherein a plurality of physical objects added with indices are included in the captured image (Morita Fig. 7, showing a captured image that comprises a desk and wall.), and the instructions, when executed by the one or more processors, further cause the apparatus to display identifiers of the plurality of physical objects added with the indices in correspondence with thumbnail images of the plurality of physical objects added with the indices (Morita Fig. 7.  There are markers associated with a specific desk and a specific wall. Multiple thumbnail images are taken for the same scene or different scenes.).  

Regarding Claim 3, Morita in view of Francis discloses The apparatus according to claim 1, wherein the thumbnail image of the physical object is generated based on the captured image (Morita Fig. 7 704, comprising thumbnails of the physical object, e.g., table.  Morita explains “When the captured image to be registered includes a marker, the CPU 301 executes identification processing of that marker. Furthermore, the CPU 301 generates a thumbnail image of the captured image to be registered, and additionally displays it in an area 704.”  Morita ¶ 148.).  


Regarding Claim 6, Morita in view of Francis discloses The apparatus according to claim 1, wherein a plurality of captured images are acquired, and the thumbnail image of the physical object is generated based on one of the plurality of captured images (
“Reference numeral 701 denotes a preview display area used to display captured images of respective frames output from the image capturing device 801. When the user who observes the preview display area 701 designates a button icon 702 using the operation unit 304 or the like, the CPU 301 registers, in the external storage device 306, a captured image acquired from the image capturing device 801 at the detection timing of that designation. When the captured image to be registered includes a marker, the CPU 301 executes identification processing of that marker. Furthermore, the CPU 301 generates a thumbnail image of the captured image to be registered, and additionally displays it in an area 704.”  Morita 148. 
    PNG
    media_image3.png
    755
    439
    media_image3.png
    Greyscale
 Morita Fig. 11 S1102, 1103. ).  

 The apparatus according to claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to process the thumbnail image (Morita explains “Furthermore, the CPU 301 generates a thumbnail image of the captured image to be registered, and additionally displays it in an area 704.”  Morita ¶ 148.  The registration and displaying may constitute one type of processing. ).  


Regarding Claim 9, Morita discloses The apparatus according to claim 1, wherein the physical object information further includes information representing whether the physical object is a target for measuring a position and an orientation (
“Therefore, upon execution of marker identification processing, it is checked if the identifier (identifier of interest) specified by that identification processing has already registered in the external storage device 306. As a result of this checking, if the identifier of interest has not been registered yet, since this marker is detected from the captured image for the first time, a set of the identifier (identifier of interest) of this marker, and the number of times of detection=1 is registered in the external storage device 306. On the other hand, if that identifier has been registered, the number of times of detection registered in the external storage device 306 as the set with the identifier of interest is incremented by 1.”  Morita ¶ 152.  The marker is the target.  Because the marker is attached to table or wall, the table and/or is a target as well. 
Morita discloses tracking position and orientation of a marker, stating “An index position and orientation calculation unit calculates the positions and orientations of indices corresponding to a set group using the set group registered in a memory” (Abstract).  Because the marker is ).  

Regarding Claim 12, Morita in view of Francis discloses An information processing method comprising: 
identifying an index added to a physical object included in a captured image (See Claim 1 rejection analysis for details.);
acquiring index information concerning the identified index, the index information including an identifier of the physical object added with the index (See Claim 1 rejection analysis for details.); generating a thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.);registering, in a memory, physical object information including the information and the thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.); and 
displaying the identifier of the physical object added with the index included in the index information in correspondence with the thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.).  

Regarding Claim 17, Morita in view of Francis discloses The method according to claim 12, wherein in the generating the thumbnail image of the physical object, a plurality of captured images including the captured image are acquired, and the thumbnail image of the physical object is generated based on one of the plurality of captured images (See Claim 6 rejection analysis for details.).  

A non-transitory computer-readable storage medium storing a computer program configured to cause a computer to: 
identify an index added to a physical object included in a captured image (See Claim 1 rejection analysis for details.); 
acquire index information concerning the identified index, the index information including an identified of the physical object added with the index (See Claim 1 rejection analysis for details.); 
generate a thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.); 
register, in a memory, physical object information including the index information and the thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.); and 
display the identifier of the physical object added with the index included in the index information in correspondence with the thumbnail image of the physical object added with the index (See Claim 1 rejection analysis for details.).  

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Morita) (US 20080240550 A1) in view of Francis (US 8,452,451 B1) and Osborn et al. (Osborn) (US 20160337548 A1).
Regarding Claim 4, Morita in view of Francis discloses The apparatus according to claim 1. 
However, Morita in view of Francis does not explicitly disclose  
wherein the thumbnail image of the physical object is generated based on another captured image of the physical object captured by an image capturing device different from an image capturing device that has captured the captured image.  
Osborn discloses wherein the thumbnail image of the physical object is generated based on another captured image of the physical object captured by an image capturing device different from an image capturing device that has captured the captured image (
Osborn recites “In one aspect, the system and the method can include a central server or data storage device (e.g. the “cloud”), such as the content server 116, where multiple different digital image files from multiple different user's are submitted and stored. (The central server or data storage device can include one or more central servers or data storage devices that can be located in different locations that are physically close or remote with respect to one another.).” Osborn ¶ 45. 

    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
.  There are mulitiple thumbnails in 704, and the thumbnails may be contributed and shared by different users.  Different users use different cameras. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Morita in view of Francis with Osborn.  The suggestion/motivation would have been in order to allow multiple users to collaborate and work on the same project.  It will speed up the process. 

Regarding Claim 15, Morita in view of Francis and Osborn discloses The method according to claim 12, wherein in the generating the thumbnail image of the physical object, the thumbnail image of the physical object is generated based on another captured image of the physical object captured by an image capturing device different from an image capturing device that has captured the captured image (See Claim 4 rejection analysis for details.).  

Claims 10, 11, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (Morita) (US 20080240550 A1) in view of Francis (US 8,452,451 B1) and Anderson et al. (Anderson) (US 20180005435 A1). 
Regarding Claim 10, Morita discloses An information processing apparatus comprising: 
one or more processors; and 
one or more memories coupled to the one or more processors, the one or more memories having stored thereon instructions which, when executed by the one or more processors (Fig. 3), cause the apparatus to: 
acquire a captured image of a physical object 

    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
  Fig. 7 701 may correspond a captured image, which includes a table (part of a physical object) and markers (another part of the physical object). ); 
generate a thumbnail image of the physical object 
Fig. 7 704, comprising thumbnails of the physical object, e.g., table.  Morita explains “When the captured image to be registered includes a marker, the CPU 301 executes identification processing of that marker. Furthermore, the CPU 301 generates a thumbnail image of the captured image to be registered, and additionally displays it in an area 704.”  Morita ¶ 148.); 
recognize a captured image of the physical object 
adapted to acquire, for each index included in the captured image acquired by the acquisition unit, a set of index identification information unique to an interest index, image coordinates of the interest index in the captured image, and image identification information unique to the captured image, which are obtained by applying identification processing to the interest index included in the captured image acquired by the acquisition unit, and to register the acquired set in a memory.”  Morita ¶ 46. 
Morita recites “As for the identified marker, other kinds of information obtained by the identification processing (for example, information unique to the captured image from which the marker is detected, the detected image coordinates, and the like) are also registered in the external storage device 306.”  Morita ¶ 153.);
register, in a memory, physical object information including the identifier of the physical object  (Fig. 7 705, showing unique Marker IDs) and the thumbnail image of the physical object  (Fig. 7 704); and 
display the identifier of the physical objectin correspondence with the thumbnail image of the physical object 
The markers are recognized, because Morita disclosing recognizing markers, stating “a registration unit adapted to acquire, for each index included in the captured image acquired by the acquisition unit, a set of index identification information unique to an interest index, . . . .”  Morita ¶ 46.).  
Morita does not explicitly disclose the memory specifically store the related information, even though discloses Morita discloses the use of memory, stating “An index position and orientation calculation unit calculates the positions and orientations of indices corresponding to a 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Morita’s teaching of memory.  The suggestion/motivation would have been in order to quickly access data and reuse data. 
For this claim, the Examiner is treating the marker as part of the physical object.  The identifier based on the marker is treated as the identifier for physical objects.  
If Applicant holds the view the identifier for the marker should not be mapped to the identifier of the physical object, the Examiner introduces a secondary reference Francis to explicitly associate the identifier of a marker with an identification of a physical object. 
Further, Morita does not explicitly disclose that the physical object is attached with sensor, wherein the sensor is to measure a position/orientation of the physical object
Francis discloses associating the identifier of a marker with an identification of a physical object.  (
Francis discloses recognizing a physical object based on a marker, stating “For example, the probability that the server correctly recognized the object may be 100% when the barcode identifier was fully scanned and when the barcode is unique to a single object.”  Francis col. 17 lines 1-6. 
Francis discloses using identifier to recognize physical objects, e.g., a book, stating “In an example, the robot 700 may scan or otherwise obtain an identifier (e.g., a barcode) on one of the books. The robot 700 may compare the identifier associated with one of the books 706 to one or more identifiers located in a local database, or resident with the robot 700, or in the cloud 714. In this way, the robot 700 may recognize the book 706 associated with the identifier as a particular book, for example.”  Francis col. 16 lines 43-55.
); and 
display[ing] the identifier of the physical objectin correspondence with the thumbnail image of the physical object (

    PNG
    media_image2.png
    455
    463
    media_image2.png
    Greyscale
  Morita Fig. 7. 
	When Marker ID is unique to an object, the Marker ID is an object identifier, Morita Fig. 7 shows that the identifier id displayed.   However, the Examiner would like to remind Applicant that when A is unique to B, it is not necessarily the case that B is unique to A as well. 
	Alternatively, if the object identifier is a description of the object, e.g., a name/description, the Examiner would like to conduct an obviousness analysis. 
	Francis discloses the name/description of an object is associated with a marker. 
	Morita Fig. 7 discloses relevant information associated with the marker. 
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Morita with Francis.  The suggestion/motivation would have been in order to provide more special context to the system in addition to the location coordinates.
However, Morita in view of Francis does not explicitly disclose that the physical object is attached with sensor, wherein the sensor is to measure a position/orientation of the physical object. 
Anderson discloses that a physical object is attached with sensor, wherein the sensor is to measure a position/orientation of the physical object (
“In particular, in some embodiments, the physical object 104 may include user input devices such as motion sensors (e.g., accelerometers and/or gyroscopes), touch sensors (e.g., capacitive or resistive touch sensors, force sensors, or other touch sensors), input buttons, or other input devices. In some embodiments, the physical objects 104 may include one or more position sensors 150. The position sensors 150 may be used to determine the relative position of the physical object 104 with respect to other physical objects 104. Thus, the position sensors 150 may be similar to the position sensors 130 of the computing device 102, the description of which is not repeated herein.”  Anderson ¶ 19.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Morita in view of Francis with Anderson.  The suggestion/motivation would have been in order to provide position and/or orientation information of physical objects.  The technology may be used in combination with Morita’s teaching as well, so that position and orientation information may validate each other to enhance data accuracy.  

The apparatus according to claim 10, 
wherein the thumbnail image is generated from the captured image of the physical object or a composite image obtained by superimposing an image of a virtual object on the captured image (
Morita Fig. 7.
Anderson states “the modeling module is further to determine one or more virtual object orientations based on the physical orientations of the one or more physical objects; and to render the virtual camera scene further comprises to render the virtual camera scene based on the one or more virtual object orientations.”  Anderson ¶ 55. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Morita with Anderson.  The suggestion/motivation would have been in order to make the images more interesting, to preview an augmented image, and/or to indicate where the sensors are or what physical objects are being tracked.  

Regarding Claim 20, Morita in view of Francis and Anderson discloses A non-transitory computer-readable storage medium storing a computer program configured to cause a computer to: 
acquire a captured image of a physical object attached with a sensor to measure a position/orientation of the physical - 33 -10197322US01/P220-0059US object (See Claim 10 rejection analysis for details.); 
generate a thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details.);
recognize a captured image of the physical object attached with the sensor to determine an identifier of the physical object attached with the sensor (See Claim 10 rejection analysis for details.);
register, in a memory, physical object information including the identifier of the physical object attached with the sensor and the thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details.); and 
display the identifier of the physical object attached with the sensor in correspondence with the thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details.).

Regarding Claim 21, Morita in view of Francis and Anderson discloses An information processing method comprising: 
acquiring a captured image of a physical object attached with a sensor to measure a position/orientation of the physical object (See Claim 10 rejection analysis for details); 
generating a thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details); 
recognizing a captured image of the physical object attached with the sensor to determine an identifier of the physical object attached with the sensor (See Claim 10 rejection analysis for details); 
registering, in a memory, physical object information including the identifier of the physical object attached with the sensor and the thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details); and 
displaying the identifier of the physical object attached with the sensor in correspondence with the thumbnail image of the physical object attached with the sensor (See Claim 10 rejection analysis for details).

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siltanen, Sanni. "Theory and applications of marker-based augmented reality: Licentiate thesis." (2012). Applicant’s invention is about marker-based augmented reality. 

             Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHENGXI LIU/Primary Examiner, Art Unit 2611